SHARPE, J.
The averred breach of the bond sued on is the non-payment of “such costs and damages as this plaintiff - has sustained by reason of said appeal.” Other than by the alleged recitals in the condition m the bond, the complaint does not show what appeal is referred to, nor does it contain any averment showing that the present plaintiff was a party to a suit of which the bond was an incident. Mere inferences which might he drawn from recitals in the bond -cannot supply the lack of averment as to matters, necessary to show a canse of action, as that the plaintiff bore such relation to the contract as that it might in a legal -sense4 he damnified by its breach, or that the alleged nonpayment of costs and attorney’s fee, would constitute a breach. Tlie complaint was subject to the third ground of demurrer. Until it is -cured of i-ts meagreness the discussion -of other questions would he premature.
Reversed and remanded.